DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim 18 is objected to because of the following informalities:
Claim 18: The word “line” should be inserted after the word “virtual” (Line 2). 
Appropriate correction is required.

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Patent Application Publication No. WO 2016/199312 A1 to Oshima et al., which discloses:
Claim 1: A robot 1, comprising:
a main body 5 having a front end and a rear end, the main body 5 including:
a first traveling wheel 21;
a second traveling wheel 21, the second traveling wheel 21 being spaced apart from the first traveling wheel 21 by a first distance in a horizontal direction; and
a rear wheel 22, the rear wheel 22 being positioned closer to the rear end of the main body 5 than both of the first traveling wheel 21 and the second traveling wheel 21 (see, e.g., FIG. 3);
a seating body 5 disposed above the main body 5 in a vertical direction, the vertical direction being perpendicular to the horizontal direction; and
a foot supporter disposed on a lower portion of the front end of the main body, the foot supporter including a first front wheel 22.
Claim 7: The robot 1 according to claim 1, wherein a distance between a first virtual line, which equally divides the main body 5 in the horizontal direction, and at least one of the first traveling wheel 21 or the second traveling wheel 21, is greater than a distance between at least one of the first traveling wheel 21 or the second traveling wheel 21 and a side end of the main body 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication No. WO 2016/199312 A1 to Oshima et al., as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0101664 to Richter.
Claim 3: Oshima does not disclose or suggest the omni wheel recited in Claim 3.
Richter teaches a robot that includes a front set of wheels and a rear set of wheels, both of which are omni wheel assemblies.
In view of the Richter teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Oshima, such that at least one of the first front wheel and the rear wheel comprises an omni wheel, in order to make it easier for the robot to turn to the left or right.
Claim 4: Oshima does not disclose or suggest the omni wheel assembly recited in Claim 4.
Richter teaches a robot that includes a front set of wheels and a rear set of wheels, both of which are omni wheel assemblies.
In view of the Richter teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Oshima, such that wherein the first front wheel includes an omni wheel assembly, the omni wheel assembly of the first front wheel including:
a main wheel having a rotation center axis parallel to a rotation center axis of the first traveling wheel, wherein the rotation center axis of the first traveling wheel is parallel to a rotation center axis of the second traveling wheel; and
a plurality of barrels disposed on an outer circumference of the main wheel, the plurality of barrels rotating about a rotation center axis in a direction different from the rotation center axis of the main wheel, and
wherein the rear wheel comprises an omni wheel assembly, the omni wheel assembly of the rear wheel including:
a main wheel having a rotation center axis parallel to the rotation center axis of the first traveling wheel; and
a plurality of barrels disposed on an outer circumference of the main wheel, the plurality of barrels rotating about a rotation center axis in a direction different from the rotation center axis of the main wheel, in order to make it easier for the robot to turn to the left and right.
Claim 5: Oshima, as modified by Richter in the rejection of Claim 4 above, discloses the robot according to claim 4, wherein foot supporter further includes a second front wheel, wherein the first front wheel is spaced apart from the second front wheel in the horizontal direction by a second distance, and
wherein the second front wheel includes an omni wheel assembly, the omni wheel assembly of the second front wheel including:
a main wheel having a rotation center axis parallel to the rotation center axis of the second traveling wheel; and
a plurality of barrels disposed on an outer circumference of the main wheel, the plurality of barrels rotating about a rotation center axis in a direction different from the rotation center axis of the main wheel.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication No. WO 2016/199312 A1 to Oshima et al., in view of U.S. Patent Application Publication No. 2016/0101664 to Richter.
Claim 15: Oshima discloses a robot 1, comprising:
a main body 5 having a front end and a rear end, the main body 5 including:
a first traveling wheel 21;
a second traveling wheel 21, the second traveling wheel 21 being spaced apart from the first traveling wheel 21 by a first distance in the horizontal direction; and
a rear wheel 22, the rear wheel 22 being positioned closer to the rear end of the main body 5 than both of the first traveling wheel 21 and the second traveling wheel 21;
a first traveling motor 20 configured to drive the first traveling wheel 21;
a second traveling motor 20 configured to drive the second traveling wheel 21;
a seating body 5 disposed above the main body 5 in a vertical direction, the vertical direction being perpendicular to the horizontal direction;
a foot supporter disposed on a front lower portion of the main body 5 and disposed in front of the seating body in a longitudinal direction, the longitudinal direction being perpendicular to the horizontal direction and the vertical direction,
wherein the foot supporter includes:
a first front wheel 22; and
a second front wheel 22, the second front wheel 22 being spaced apart from the first front wheel 22 by a second distance in the horizontal direction, and
wherein a rotation center of the robot 1 is disposed between the first traveling wheel 21 and the second traveling wheel 21.
Oshima does not disclose wherein each of the first front wheel, the second front wheel and the rear wheel is an omni wheel.
Richter teaches a robot that includes a front set of wheels and a rear set of wheels, both of which are omni wheel assemblies.
In view of the Richter teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Oshima, such that each of the first front wheel, the second front wheel and the rear wheel is an omni wheel, in order to make it easier for the robot to turn to the left and to the right.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication No. WO 2016/199312 A1 to Oshima et al., in view of U.S. Patent Application Publication No. 2016/0101664 to Richter, as applied to Claim 15 above, further in view of U.S. Patent Application Publication No. 2018/0014988 to Diaz-Flores et al.
Claim 16: The combination of Oshima and Richter discloses the robot according to claim 15, wherein a diameter of each of the first traveling wheel and the second traveling wheel is greater than a diameter of each of the first front wheel, the second front wheel, and the rear wheel, but does not disclose wherein a thickness of each of the first traveling wheel and the second traveling wheel is less than a thickness of each of the first front wheel, the second front wheel and the rear wheel.
Diaz-Flores teaches a robot in which a traveling wheel is larger in diameter and less thick than two front omni wheels.
In view of the Diaz-Flores teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by the combination of Oshima and Richter, as described in the rejection of Claim 15 above, such that the thickness of each of the first traveling wheel and the second traveling wheel is less than a thickness of each of the first front wheel, the second front wheel and the rear wheel, because the front and rear omni wheels include wide barrels to allow lateral rolling movement of the omni wheels and the traveling wheels are provided with a simpler design that does not include all the components used in more complex omni wheels.

Allowable Subject Matter
Claims 2, 6, 8-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
International Patent Application Publication No. WO 2016/199312 A1 to Oshima et al., U.S. Patent Application Publication No. 2016/0101664 to Richter, and U.S. Patent Application Publication No. 2018/0014988 to Diaz-Flores et al. are considered to be the closest prior art.  
The closest prior art does not disclose the limitations recited in Claims 2, 8-10, and 17-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658